Citation Nr: 1633697	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to May 2003 and from April 2007 to August 2008, including service in the Southwest Asia Theater of Operations from July 28, 2008, to July 31, 2008, with periods of Army National Guard service from February 2002 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the St. Paul, Minnesota, Regional Office.  

In March 2013, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge and a transcript of the proceeding is of record.

The Board previously remanded the appeal for further development in September 2014.

The issue of entitlement to service connection for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence tends to suggest there is a connection between the Veteran's period of active service and a currently diagnosed right knee strain. 


CONCLUSION OF LAW

The criteria to establish service connection for a right knee strain are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran seeks to establish service connection for a right knee disability, maintaining that his current right knee disability is related to in-service knee trauma(s).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Facts

A March 2003 service treatment record notes the Veteran's treatment for left knee pain and the military medical professional specifically noted the presence of bilateral knee swelling on examination.  A July 2008 Post-Deployment Health Assessment documents the Veteran's report of the onset of muscle aches during his period of deployment.  A subsequent November 2008 Post-Deployment Health Re-Assessment documents the Veteran's account experiencing the onset of swollen, stiff, and painful joints related to his deployment.  

A February 2010 VA examination report documents the Veteran's account of the knee symptoms, including the onset of such symptoms while performing his duties in a black hawk helicopter and of more severe symptoms in the right knee.  The examiner reported the relevant medical history of the knee condition and all relevant examination findings.  The examiner then indicated that a current diagnosis was not supported by current clinical examination or pathology but that service treatment records documented joint general joint pain.  Thus, the examiner did not provide an etiological opinion.  

A July 2010 statement from the Veteran's private medical care provider notes the Veteran's treatment at the facility since 2009 and a continued history of knee symptomatology.  The doctor reports the Veteran's account of kneeling for extended periods of time while wearing armor plates, which came in contact with is knee caps and placed pressure on his tendons.  The doctor was unable to provide a definitive knee disability diagnosis but opined that the Veteran's in-service experiences likely places pressure on his knees and likely caused chronic knee issues.  

An August 2011 VA examination report documents the Veteran's account of in-service knee trauma(s) and knee symptomatology, including in- and post-service.  The examiner then details all current examination findings, the history of knee related treatment, and that examination did not reveal a pathologic process involving the left knee.  The examiner did not provide an etiological opinion in connection with the examination.  A March 2011 supplemental VA examination opinion notes the Veteran history of joint symptomatology, but that additional medical examination was necessary.   

VA obtained another supplemental VA examination opinion in August 2012, considering all information and findings of the prior August 2011 VA examination and other relevant evidence.  At this time the examiner noted that a medical diagnosis was supported by the evidence of record, aside from pain.  The examiner then stated that the Veteran's right knee pain was likely due to a residual of chronic trauma and not related to any exposure during military service.  

A November 2014 VA examination and reports the Veteran's account of right knee symptomatology, the history of treating relevant symptoms, and current examination findings.  The examiner noted that the Veteran was treated for knee pain in service that then supported a diagnosis of tendonitis; however, current examination did not reveal any currently diagnosed right knee disability.  Thus, the examiner opined that there was no right knee condition found to be diagnosed or related to the Veteran's period of military service.  

In October 2015, VA provided the Veteran another VA examination and reported his account of right knee symptomatology.  The examiner noted the relevant medical history of the claimed disability and current examination findings, confirming a current right knee strain disability.  The examiner also stated that the diagnosed disability was likely incurred in or caused by active service, noting that the Veteran's account of consistent symptoms within 12-to-18 months after separation, which were likely attributable to the duties performed in service and the gear he was required to wear at that time.     

Merits

The Veteran provides a competent and credible account of right knee symptomatology, including in- and post-service, and of in-service trauma(s).  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In numerous statements, including as relayed on his Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran provides a generally consistent account of kneeling for extended periods of time while wearing armor plates and the onset of right knee symptoms in connection with these duties.  The Veteran's service department records also tend to corroborate his account working as an Air Crewmember, and it is logically flows that one would wear armor as described while performing these duties.  Service department records further corroborate objective findings bilateral knee swelling by military medical professional.  These factors considered with all other evidence of record render the Veteran's statements on these matters, competent, credible, and highly probative.  See Buchanan, 451 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

Further, the most probative medical opinions of record tend to weigh in favor of the Veteran's claim.  The October 2015 VA examination opinion explicitly opines that that the currently diagnosed right knee disability was likely incurred in or caused by active service.  The examiner provides a clear medical opinion based on the Veteran's competent and highly probative account of symptomatology, current examination findings, and relevant medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the facts relied upon are most consistent with other evidence e of record including service and post-service treatment records, and the opinion is the most probative opinion of record.  

Additionally, while July 2010 and November 2014 VA examination opinions do not provide any definitive right knee diagnosis, the respective examiners make clear medical opinions that the Veteran's reported right knee symptoms are related to military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, to the extent the opinions relate an in-service occurrence to a subsequently diagnosed disability, the opinions provide probative evidence in favor of the claim.  

In sum, the evidence confirms the Veteran's diagnosis of right knee strain during the pendency of the appeal, and he provides a competent and credible account of right knee symptomatology.  The most probative evidence of record also relates his diagnosis of right knee strain to active service.  Accordingly the criteria to establish service connection for right knee strain have been established and service connection is warranted.  


ORDER

Service connection for a right knee strain is granted.  


REMAND

The current VA examinations of record do not provide a sufficient basis to properly consider and evaluate the Veteran's service connection claim for a left ankle disability.  The October 2015 VA examination opinion is indicative of the relevant VA opinions of record in that it relies largely, if not entirely, on the absence of any in-service medical evidence documenting left ankle treatments or complaints, and fails to adequately consider the veteran competent account of in-service injury/trauma, as well as his competent report of left ankle symptoms since separation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While relevant medical history of thereof is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service trauma and continuous post-service symptomatology.  See Davidson; see also Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Further, the examination opinions fail to address whether the disability may have been caused or aggravated by service-connected disabilities, and the Board is obligated to consider all reasonably raised theories of entitlement.  Thus Board is without discretion and must remand the Veteran's claims for an adequate VA examination and opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Relevant left ankle VA treatment records, dated since April 2015, and private treatment records, other than those submitted by the Veteran, also must be obtained on remand.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, to ascertain any private providers and/or facilities where he received any left ankle treatment since separation.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file. 

2.  Obtain all outstanding VA left ankle treatment or hospitalization records, dated from April 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After the aforementioned development has been completed, schedule the Veteran for an appropriate VA left ankle examination to assess the nature, extent, and severity of the disability.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner(s) should elicit a full history from the Veteran regarding the onset and progression of his respective low back disability and left leg neurological disability.  All tests deemed necessary by the examiner(s) must be performed.

The examiner must respond to the following:

(A) Diagnose any left ankle pathology present, if any, specifically reporting if reported symptoms may not be associated with a clinical pathology.

(B) As to any diagnosed left ankle pathology, provide an opinion as to whether it is at least as likely as not (i.e., probability equal to or greater than 50 percent) that the disability:

(i) had onset in service or within one year of separation; 

(ii) is related to military service, including the performance of duties associated with his military occupational specialty; 

(iii) was caused by any service-connected disability, including bilateral knee disabilities and a right ankle disability; or 

(iv) was aggravated by any service-connected disability, including bilateral knee disabilities and a right ankle disability. 

The provided examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements, respective VA examination reports, etc.) and set forth a complete rationale for all findings and conclusions.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge and training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


